DocuSign Envelope ID: C718C7D3-25B7-42C8-B188-5B89740FCD12
                    Case 1:16-cv-04382-VSB-DCF Document 98 Filed 05/31/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

            PAULINO DE LA CRUZ and JUVENTINO RAMOS,
                                                                             No. 16-cv-4382 (VSB)
                      Plaintiffs,

                              v.                                                  SATISFACTION OF
                                                                                     JUDGMENT
            TREJO LIQUORS, INC. d/b/a TREJO LIQUORS AND
            WINES and JOHANNY TREJO,
                      Defendants.


                     WHEREAS, a judgment was duly entered in the above captioned action on August 17th,

            2020, in the United States District Court, Southern District of New York, in favor of Plaintiffs,

            and against Defendants, for the sum of $312,100.39 plus interest, inclusive of costs and attorneys’

            fees, and said judgment with interest and costs thereon having been satisfied pursuant to a

            Satisfaction of Judgment Settlement Agreement executed by the Parties;

                     AND it is certified to this Court that there are no outstanding executions with any Sheriff

            or Marshal within the State of New York or elsewhere,

                     THEREFORE, full and complete satisfaction of said judgment is hereby acknowledged,

            and the Clerk of the Court is hereby authorized and directed to make an entry of the complete and

            full satisfaction on the docket of said judgment.

            Dated: New York, New York
                   May 31, 2021

                                                                    By:    ______________________________
                                                                    Paul A. Bartels, Esq.
                                                                    Bell Law Group, PLLC
                                                                    100 Quentin Roosevelt Boulevard,
                                                                    Suite 208
                                                                    Garden City, New York 11530
                                                                    T. 516-280-3008
                                                                    F. 516-706-4692

                                                                9
DocuSign Envelope ID: C718C7D3-25B7-42C8-B188-5B89740FCD12
                    Case 1:16-cv-04382-VSB-DCF Document 98 Filed 05/31/21 Page 2 of 2




                                                                  E: paul@belllg.com




                                                             10
